Citation Nr: 0001067	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic renal 
disease.  

2.  Entitlement to service connection for gout.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to an increase in the 50 percent evaluation 
currently assigned for service-connected post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to an increased (compensable) evaluation for 
service-connected hepatitis.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1987 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the RO which 
denied service connection for the disabilities show on the 
first page of this document.  By rating action in May 1997, 
service connection was established for PTSD and hepatitis, 
rated 30 percent and noncompensably disabling, respectively.  
A later rating action in February 1999 assigned a 50 percent 
evaluation for service-connected PTSD, effective from October 
15, 1992, the day following the veteran's discharge from 
service.  

The issues of an increased rating for PTSD and hepatitis are 
addressed in the REMAND portion of this document.  The issue 
of service connection for gout on a direct basis is the 
subject of the Remand portion of this decision.  

In view of the grant of service connection for chronic renal 
disease, the RO is advised to consider whether any 
hypertension or gouty symptoms may be a manifestation of the 
chronic renal disease.

The RO's attention is directed to rating action of February 
1999 which shows that service connection was granted from 
October 15, 1992.  This latter date should be checked against 
the earlier rating action of May 1997 which shows a different 
date.  Any appropriate action should be taken.


FINDINGS OF FACT

1.  The veteran's renal symptoms in service were at least as 
likely as not early manifestations of his currently diagnosed 
end stage renal disease.  

2.  No competent evidence has been submitted to establish 
that the veteran has essential hypertension which is due to 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  The veteran's chronic renal disease is due to disease or 
injury which was incurred in service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The veteran has not submitted a well-grounded claim of 
service connection for hypertension.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's entrance examination in May 1987 showed no 
problems or abnormalities referable to any disease or 
disorder involving the kidney's, cardiovascular system, or 
musculoskeletal system.  Laboratory urinalysis for albumin 
was negative.  The veteran's genitourinary, cardiovascular, 
and musculoskeletal systems were normal.  The veteran's blood 
pressure was 130/72, and a chest x-ray study was within 
normal limits.  

The service medical records indicate that the veteran was 
seen for complaints of dizziness in March 1990.  At that 
time, the veteran's blood pressure was 166/100.  When seen in 
April 1990, the veteran reported that he continued to have 
dizzy spells and had experienced them prior to the incident 
in March 1990.  At that time, his blood pressure was 128/86, 
and laboratory and vital signs were normal.  When seen in 
June 1990, the veteran complained of abdominal pain and 
reported that he had passed out in the passageway a few 
minutes earlier.  The veteran reported that he had not eaten 
breakfast and that his last meal was approximately 7 1/2 hours 
earlier.  His blood pressure at that time was 150/100.  The 
assessment was viral gastroenteritis.  

The veteran was first seen for pain and swelling in his lower 
extremities in May 1990.  Diagnostic studies at that time 
revealed protein in his urine.  The assessment was rule out 
nephrotic syndrome.  Clinical records in December 1991, 
indicate that the veteran was referred to nephrology for 
proteinuria.  A clinical record at that time indicated that 
the veteran had proteinuria at the time of his entrance 
examination (MEPS) in 1987, and that he had documented edema 
and protein for one week in 1990, with no other symptoms 
since then.  The impression at that time included focal 
glomerulosclerosis (FGS).  

The veteran's separation examination in December 1991 showed 
his heart, vascular system, genitourinary system, and 
musculoskeletal system to be normal.  His blood pressure was 
134/68.  Urinalysis for albumin was negative, white blood 
count (WBC) was 1-3, and HCT was 42.5%.  

A VA ultrasound report in April 1992 showed increased 
cortical echogenicity of the left kidney consistent with 
renal disease.  A VA hospital report in June 1992 indicated 
that the veteran was admitted for renal biopsy, but that due 
to medical reasons, the biopsy was not performed.  The 
veteran's blood pressure at the time of admission was 
150/105.  The diagnosis was nephrotic syndrome.  

A VA outpatient record in July 1992 showed blood pressure 
readings of 148/90, 144/90, and 148/90.  In August 1992, the 
veteran's blood pressure was 144/86 and 150/84.  

A VA examination for hypertension was conducted in February 
1994.  At that time the veteran reported that he was 
diagnosed with hypertension in 1991, shortly after being 
diagnosed with possible nephrotic syndrome.  The veteran 
reported that he was not currently being treated for 
hypertension, and that he had run out of his medication, 
Nifedipine, several months earlier.  The veteran denied any 
overt manifestations referable to hypertension such as 
dizziness, headaches, or other abnormalities.  The examiner 
noted that there was no evidence of any complications 
attributable to hypertension.  On examination, the veteran's 
blood pressure was 150/110 in the sitting and lying 
positions, and 140/105 standing.  The veteran's sinus rhythm 
and heart were normal, and ventricular rate was 75.  There 
were no murmurs, gallops, or other evidence of heart failure, 
and no evidence of heart chamber enlargement.  Apex beat was 
palpable within the left mid clavicular line.  The diagnosis 
was history of proteinuria, possible chronic nephrotic 
syndrome.  

The veteran was admitted to a VA medical facility in March 
1997 for treatment of PTSD.  The veteran's medical history 
included hypertension and end stage renal disease for the 
past three years; and hepatitis B positive in November 1991.  
On admission, the veteran's blood pressure was 146/77.  The 
diagnoses included end stage renal disease, hypertension, and 
history of nephrotic syndrome.  

Additional VA and private medical records from 1997 to 1998 
show treatment for various medical problems, including end 
stage renal disease and PTSD.  

Analysis

In order for consideration to be given to a claim of 
entitlement to service-connection, there must be a showing 
that a particular injury or disease resulting in disability 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, l946, and 
nephritis or hypertension becomes manifest to a degree of 10 
percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Additionally, VA Regulations provide 
that:  

With chronic disease shown as such in 
service (or within the presumptive period 
under § 3.307) so as to permit a finding 
of service connection, subsequent 
manifestations of the same chronic 
disease at any later date, however 
remote, are service connected, unless 
clearly attributable to intercurrent 
causes.  This rule does not mean that any 
manifestation of joint pain, any 
abnormality of heart action or heart 
sounds, any urinary findings of casts, or 
any cough, in service will permit service 
connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, 
first shown as a clear-cut clinical 
entity, at some later date.  For the 
showing of chronic disease in service 
there is required a combination of 
manifestations sufficient to identify the 
disease entity, and sufficient 
observation to establish chronicity at 
the time, as distinguished from merely 
isolated findings or a diagnosis 
including the word "Chronic."  When the 
disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), 
there is no requirement of evidentiary 
showing of continuity.  Continuity of 
symptomatology is required only where the 
condition noted during service (or in the 
presumptive period) is not, in fact, 
shown to be chronic or where the 
diagnosis of chronicity may be 
legitimately questioned.  When the fact 
of chronicity in service is not 
adequately supported, then a showing of 
continuity after discharge is required to 
support the claim.  

38 C.F.R. § 3.303(b) (1999).  

Service connection may be granted for any 
disease diagnosed after discharge, when 
all the evidence, including that 
pertinent to service, establishes that 
the disease was incurred in service.  
Presumptive periods are not intended to 
limit service connection to diseases so 
diagnosed when the evidence warrants 
direct service connection.  

38 C.F.R. § 3.303(d) (1999).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 
5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Chronic Renal Disease

In reviewing the evidentiary record, the Board finds that the 
evidence supports the conclusion that the veteran's chronic 
renal disease had its onset in service.  Contrary to the RO's 
finding that the veteran had proteinuria at the time of his 
entrance examination in May 1987, the actual examination 
report shows urinalysis for albumin (protein) was negative.  
There is no laboratory data to support the service 
physician's statement that protein was noted in the veteran's 
urine at entrance into service.  Thus, the presumption of 
soundness at entrance examination has not been rebutted.  
38 U.S.C.A. § 1111 (West 1991).  The first evidence of any 
symptoms of a kidney abnormality was in May 1990.  Although 
nephrotic syndrome was initially ruled out, a diagnosis of 
focal glomerulosclerosis was rendered in December 1991.  
Additional VA records, including an ultrasound report in 
April 1992 showed evidence of renal disease.  Additionally, 
progress notes from a VA renal clinic in July and August 1992 
include the diagnosis of nephrotic syndrome.  The Board finds 
it reasonable to conclude that the veteran's nephrotic 
symptoms in service were early manifestations of his 
currently diagnosed end stage renal disease, and that service 
connection for chronic renal disease is warranted.  

Hypertension

Regarding the claim of service connection for hypertension, 
the threshold question to be answered is whether a well-
grounded claim has been presented.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A well-grounded 
claim is defined as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  38 U.S.C.A. 
§ 5107 provides that the claimant's submission of a well-
grounded claim gives rise to the VA's duty to assist him in 
the development of facts pertinent to his claim.  If he has 
not presented a well-grounded claim, his appeal must fail, 
and there is no further duty to assist him in the development 
of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Although a claim need not be conclusive, 38 U.S.C.A. § 5107 
provides that the claim must be accompanied by evidence in 
order to be considered well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  In a claim for service 
connection, this generally means that evidence must be 
presented which in some fashion links the claimed disability 
to a period of military service, or to an already service-
connected disability.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.310 (1999); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 4 Vet. App. 
343 (1993).  Evidence submitted in support of the claim is 
presumed to be true for purposes of determining whether the 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  However, lay assertions of medical diagnosis or 
causation do not constitute competent evidence sufficient to 
render a claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

Besides establishing a well grounded claim pursuant to Caluza 
above, the chronicity provisions of 38 C.F.R. § 3.303(b) 
(1999) are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) (1999) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board notes that while a few elevated blood pressure 
readings were recorded during service, no specific 
cardiovascular abnormalities were noted.  Moreover, there is 
no diagnosis of hypertension in service or during the one-
year presumptive period following discharge from service.  
Medical expertise is required to relate present disability 
etiologically to the veteran's post-service symptoms or to 
his in-service symptoms.  While the veteran is competent to 
say that he experienced certain symptomatology, he is not 
competent to associate those symptoms with the onset of any 
cardiovascular disorder.  There is no competent medical 
evidence of hypertension in service.  Furthermore, there is 
no competent medical evidence to connect the veteran's 
currently diagnosed hypertension with any disease or injury 
in service or postservice symptomatology.  In the absence of 
competent medical evidence connecting the veteran's current 
hypertension to service or to postservice symptomatology, the 
Board finds that a well-grounded claim of direct service 
connection for hypertension has not been submitted.  
Grottveit.  As noted in the Introduction section of this 
decision, the question of whether hypertension is a 
manifestation of service connected chronic renal disease is 
referred to the RO for appropriate action.


ORDER

Service connection for end stage renal disease is granted.  

As a well-grounded claim of service-connection for 
hypertension has not been presented, the appeal is denied.  

REMAND

The DD 214 form shows a discharge date of October 1992.  A VA 
medical record of August 1992 indicates that the veteran 
reported that he was taking medication for gout.  There is a 
postservice diagnosis of gout.  The question arises as to 
whether the veteran was on active duty in August 1992.  There 
is information of record that he was kept in the military on 
unpaid leave while awaiting discharge.  This was following 
his discharge from the brig on December 13, 1991.  Prior to 
determining the issue of entitlement to service connection 
for gout, a determination should be made on the intertwined 
issue of whether the veteran was on active duty in August 
1992.  Moreover, there is some question as to whether the 
veteran has gout as a distinct diagnosis or merely gouty 
symptoms as a manifestation of his chronic renal disease.  He 
should be invited to submit medical evidence that he has 
chronic gout which had its onset in active military service.

Regarding the claims for increased ratings for PTSD and 
hepatitis, it is noted that although the veteran was seen on 
numerous occasions by VA, most recently in March 1998, he has 
not been examined by VA since 1994.  The Board notes that 
while the veteran apparently did not report for a VA 
examination scheduled in June 1998, the evidentiary record 
does not include any record showing that he was notified of 
the scheduled examination at his current address of record.  

Additionally, the Board notes that the regulations governing 
the rating of psychiatric disabilities were revised effective 
November 7, 1996.  While it is noted that the RO considered 
both the old and the revised rating criteria in evaluating 
the veteran's service-connected PTSD, the most recent VA 
psychiatric examination was conducted prior to the change in 
regulations.  Detailed findings conforming to the regulations 
are needed to evaluate the claim.  "The Board's consideration 
of factors which are wholly outside the rating criteria 
provided by the regulation is error as a matter of law."  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).  Therefore, the 
Board finds that another examination is necessary.  

For the benefit of the psychiatric examiner, the old and the 
revised regulations are provided, in pertinent part, as 
follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent 
events)...............  30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous 
medication...............................
.................  10

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous 
medication...............................
...................  0

38 C.F.R. § 4.130 (Effective November 7, 1996)  

The old criteria provide that a 100 percent rating will be 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  A 70 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is a 
severe impairment in the ability to maintain or retain 
employment.  A 50 percent evaluation for PTSD is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of the psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 30 
percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
or wholesome relationships with people and the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Part 4, Diagnostic 
Code 9411 (As in effect prior to November 7, 1996).  

The evidentiary record includes a copy of a September 1992 VA 
liver biopsy and surgical pathology report.  However, an 
interpretation of the medical findings of the pathology 
report was not provided.  The Board is not competent to 
interpret the report nor is it able to ascertain the current 
status of the veteran's liver disease due to hepatitis.  

In light of the current evidence of record, it is the 
decision of the Board that further development is necessary 
prior to appellate review.  Accordingly, the claim is 
REMANDED to the RO for the following action:  

1.  With regard to the issue of service 
connection for gout, the RO should 
determine the veteran's actual period of 
active duty.  A copy of the veteran's DD 
214 should be obtained as the one in the 
file is poorly duplicated; i.e. the 
bottom of the form is not totally 
legible.  This should include a 
determination of the date the veteran 
went on unpaid leave and whether this 
period constitutes active duty for 
purposes of receiving veteran's benefits.  
If additional information on this matter 
is needed from the service department, 
the RO should accomplish any needed 
development.  The veteran should also be 
invited to submit medical evidence that 
he has chronic gout as opposed to gouty 
symptoms attributable to his chronic 
renal disease, and that the disability 
had its onset during a period of active 
military service.  A Supplemental 
Statement of the Case should be issued, 
to include the appropriate criteria and 
discussion concerning whether the 
veteran's unpaid leave status may be 
considered active duty.

2.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his service-connected PTSD 
and hepatitis since March 1998.  Based on 
his response, the RO should attempt to 
obtain copies of all such records from 
the identified treatment sources, 
including any VA treatment records not 
already of record, and associate them 
with the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current severity of his 
service-connected PTSD under the criteria 
in DSM III and DSM IV.  He should be 
notified of the importance of appearing 
for the examination and a copy of such 
notice should be included in the claims 
folder.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner and reviewed in conjunction with 
the examination.  All appropriate testing 
should be performed in connection with 
this examination in order to evaluate 
fully the veteran's condition.  A GAF 
score and an analysis of its meaning 
should be provided for all time periods 
since October 1992, and a discussion 
should be included of how PTSD alone has 
impaired the veteran's social and 
industrial adaptability since October 
1992.  The examiner should describe 
his/her findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  All rating 
criteria noted in both the old and new 
rating criteria must be addressed.  
However, the examiner must not assign a 
rating to the veteran's disability.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

4.  The veteran should also be afforded a 
VA liver examination to determine the 
current severity of his service-connected 
hepatitis.  The hepatologist should 
review the September 1992 liver biopsy 
report and provide an interpretive 
analysis of the medical findings, and 
indicate whether there is any liver 
damage attributable to hepatitis.  The 
examiner should also set forth all 
symptoms associated with the veteran's 
service-connected hepatitis.  The 
examiner should set forth the rationale 
for all opinions expressed.  In 
particular, it should be noted whether 
the veteran has the following symptoms or 
findings attributable to hepatitis:  
gastrointestinal disturbance and the 
degree thereof; fatigue, anxiety; or 
mental depression.  Any liver damage 
noted on laboratory tests should be 
characterized as demonstrable, minimal, 
moderate or marked.  If the veteran has 
disabling symptoms requiring rest 
therapy, this should be noted as should 
the frequency and duration of same.  The 
findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
particular, the RO should determine if 
the examiners have provided all medical 
findings necessary to rate the veteran's 
service-connected disabilities and 
whether they have responded to all 
questions posed.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  If the report does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO's 
consideration should include both the old 
and the revised rating criteria for 
psychiatric disabilities.  In this 
regard, it is noted that application of 
the new regulations is not appropriate 
prior to the effective date of the 
regulation change.  In addition, in 
considering the rating to be assigned, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
issued a Supplemental Statement of the 
Case and given the appropriate time to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate review, 
if in appropriate.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


